1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorneys for Defendant
6    JUSTIN LARUE CORBISEZ

7
                              IN THE UNITED STATES DISTRICT COURT
8
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                     Case No. 6:18-MJ-00041-JDP
11
                     Plaintiff,                     UNOPPOSED MOTION AND ORDER TO GRANT
12                                                  A RULE 43 WAIVER FOR NON-DISPOSITIVE
             v.                                     HEARINGS
13
      JUSTIN LARUE CORBISEZ,
14                                                   NEXT DATE: November 28, 2018
                     Defendant.                      TIME      10:00 a.m.
15                                                   JUDGE:    Hon. Jeremy D. Peterson
16
17          Defendant Justin Corbisez, by counsel, hereby requests a Rule 43 waiver so that he does
18   not have to attend non-dispositive court hearings in this case. To begin, Mr. Corbisez lives in
19   San Diego, California. Travel to Yosemite would be a hardship, as it is a half-day’s drive. That
20   said, Mr. Corbisez was planning on attending the upcoming November 27, 2018 court date with
21   his brother, Jason Corbisez. Both Justin and Jason were arrested in separate incidents in
22   Yosemite in August. Jason has a driver’s license, while Justin does not. However, Jason, who
23   has yet to be arraigned cannot currently drive his brother for reasons that will be detailed in his
24   own separate motion for a video arraignment.
25          Mr. Corbisez has been fully informed by counsel of his right to attend all hearings in this
26   case, and knowingly waives that right insofar as it pertains to non-dispositive hearings.
27          Full discovery has occurred in the case and plea negotiations are underway.
28          The government, after consultation, does not oppose this motion.
                                                   -1-
1    DATED: November 20, 2018                     Respectfully submitted,
2
                                                  HEATHER E. WILLIAMS
3
                                                  Federal Defender
4
                                                  /s/ David Harshaw
5                                                 DAVID HARSHAW
                                                  Assistant Federal Defender
6
7                                                 Attorneys for JUSTIN LARUE CORBISEZ

8
                                                 ORDER
9
              The court grants Justin Larue Corbisez, in Case No. 6:18-MJ-00041-JDP, a Rule 43
10
     waiver for non-dispositive hearings in this matter. However, the court reserves the right at any
11
     time to require defendant’s presence at any hearing.
12
13   IT IS SO ORDERED.

14
15   Dated:      November 21, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
